Order entered June 3, 2015




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-14-01254-CV

                               MARTIN L. GRAMAN, Appellant

                                              V.

                                 JASON L. GRAMAN, Appellee

                        On Appeal from the 416th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 416-51105-2012

                                           ORDER
        We GRANT appellee’s May 29, 2015 unopposed second motion for an extension of time

to file a brief. We ORDER the brief tendered to this Court by appellee on June 2, 2015 filed as

of the date of this order.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE